Acknowledgment
         Receipt of an amendment filed 2/7/21 has been acknowledged and entered.  Claim 1 has been canceled.  Applicant has rewritten allowable subjection matters of claims 6 and 7 in independent form and therefore are in condition for allowance.  Claims 2-5 and 8-9 are also allowed due to their dependency to claims 6 and 7 respectively.   
Examiner noticed that a typographical error was made in the previous office action dated 11/13/20, particularly on page 4 under the heading “Allowable Subject Matter”, a statement “the following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious a 2nd and 3rd couplings are integrated into the main structure as recited in claims 3-5”  should be disregarded.

  Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Approval for the Examiner's amendment was given in a telephone interview with Mr. Chih Huai Chiu on 9/17/20.
Claims 11-14 are canceled without prejudice.

         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611